PER CURIAM.
Dale Lee Lenoir (“Lenoir”) appeals the trial court’s order denying his motion to correct illegal sentence. This Court is unable to review the trial court’s denial of the motion because the written motion filed below can not be located. Because we cannot review the matter without an adequate record, we affirm the trial court’s order. Our affirmance is without prejudice to Lenoir’s right to file a renewed motion raising the same grounds within thirty days from the mandate. Such motion shall not be considered successive. See Brooks v. State, 789 So.2d 1167 (Fla. 2d DCA 2001).
Affirmed.